DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/08/2021 has been entered.  Claims 1 and 5 remain pending in the application.  Claims 2-4 have been canceled.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Limitations from the claims are shown within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Buller et al. (US 20150367415 A1), in view of Udoetok, Etim S.: "THERMAL CONDUCTIVITY OF BINARY MIXTURES OF GASES", Frontiers in Heat and Mass Transfer, Vol. 4, No. 2, 20 September 2013 (2013-09-20), from IDS.  
Regarding claim 1, Buller teaches a method for generating a three dimensional object comprises (a) providing (i) a first layer of powder material in an enclosure (a process for producing metallic components by means of generative manufacture; paragraph [0007]).  Buller teaches that the powder material comprises an elemental 
Buller teaches that the hardening comprises directing cooling gas to the transformed material to cool the transformed material and yield the hardened material (the irradiation chamber is subsequently flooded with a cooling gas, with the melted or sintered parts derived from the metal powder solidifying to give a solid workpiece contour; paragraph [0153]).  Buller teaches that the cooling member may comprise a cooling liquid (e.g., aqueous or oil), cooling gas or cooling solid (paragraph [0388]).  Buller teaches that the gas can comprise ambient gas (e.g., air), argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (wherein a hydrogen-containing gas or gas mixture is used as cooling gas; paragraph [0252]).  Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (paragraph [0378] which reads upon “wherein a hydrogen-containing gas or gas mixture is used as cooling gas”, as recited in the instant claim; cooled gas can include hydrogen).  

Alternatively, although Buller does not expressly teach examples of a hydrogen cooling gas used with a vacuum chamber it would have been obvious to cool in between sintering layers in a vacuum chamber using a cooling gas of Buller with a reasonable expectation of success since Buller expressly teaches that “it is not intended that the invention be limited by the specific examples provided within the specification” (paragraph [0434]).  Buller teaches that “while the invention has been described with 
Buller teaches that the cooling can occur by method comprising active cooling by convection using a cooled gas or gas mixture comprising argon, nitrogen, helium, neon, krypton, xenon, hydrogen, carbon monoxide, carbon dioxide, or oxygen (paragraph [0378]).  Buller is silent regarding the composition of the mixture of the cooling gas.  It should be noted that the composition of the mixture is a result effective variable.  Buller teaches that “the gas can be chosen in order to achieve a specific heat transfer property between the powder and the cooling member” (paragraph [0407]).  Buller teaches that “a gas with high thermal conductivity can be chosen to increase the rate of conductive heat transfer” (paragraph [0407]).  Buller teaches that “the cooling member can be configured to remove energy at a rate greater than or equal to about P1” (paragraph [0407]).  Udoetok teaches that “the evaluation of thermal conductivities of gas mixtures have been more sophisticated and several models have been developed” (page 1).  Udoetok teaches that the thermal conductivity of a mixture of H2-He is dependent on the composition and that the more helium, the higher the thermal conductivity (Table 8).  Udoetok teaches a mixture of 10% H2 and 90% He with relatively high thermal 
Regarding claim 5, Buller teaches the method of claim 1 as stated above.  Buller teaches that energy source provides energy by an electromagnetic beam, laser beam, electron beam, plasma beam, or microwave beam (paragraph [0040]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA JANSSEN/Examiner, Art Unit 1733